Exhibit Coffee Holding Co., Inc. and Subsidiary Computation of Per Share Earnings (Loss) Years Ended October 31, 2009 2008 Net income (loss) $ 3,291,066 $ (2,597,294 ) BASIC EARNINGS (LOSS): Weighted average number of common shares outstanding 5,441,462 5,476,173 Basic earnings (loss) per common share $ .60 $ (.47 ) DILUTED EARNINGS (LOSS): Weighted average number of common shares outstanding 5,441,462 5,476,173 Warrants – common stock equivalents - - Weighted average number of common shares outstanding – as adjusted 5,441,462 5,476,173 Diluted earnings (loss) per common share $ .60 $ (.47 )
